Frederick Lambert, who was never married, died in the City of New Orleans on June 25, 1942, leaving a nun-cupative *Page 638 
will by public act of date July 18, 1927. His estate, consisting principally of cash and real estate, was inventoried and valued at $186,765.11.
In the testament the testator made numerous specific bequests to relatives (principally nephews and nieces, but also his brother William Lambert to whom he bequeathed $10,000) and to friends; and he appointed his other brothers Robert Lambert and Albert Lambert executors without bond. The instrument further provided: "After all my debts and obligations are paid I leave the residue of my estate to my brothers Robert Vincent Lambert and Albert Lambert share and share alike." Albert Lambert predeceased the testator.
After the will was probated, the executor confirmed, and the specific cash legacies and debts paid, Robert V. Lambert, the surviving residuary legatee, was sent and put into possession, by an ex parte judgment, of the residue of the estate, it having a value of $142,293.71.
Subsequently, William L. Lambert and Albert E. Lambert, brother and nephew respectively of the testator, instituted this suit attacking the judgment that placed Robert Vincent Lambert in possession of the residuum. In the petition they alleged:
"That by the terms of the nuncupative will by public act * * * the decedent Fred Lambert disposed of the residue of his property, in the proportion of one-half to each of his two brothers, namely, Robert Vincent Lambert and Albert Lambert. *Page 639 
"That Albert Lambert having died before the death of the testator, that that portion of the testator's estate bequeathed to Albert Lambert, was therefore not disposed of by last will and testament, and should devolve upon the legal heirs in accordance with the provisions of Article 1709 of the Revised Civil Code.
"Petitioners further aver that they together with Robert V. Lambert, and the children of Christopher Lambert, are the sole and only heirs at law of said decedent, and, as such, they are entitled to inherit all of the property of the decedent which had not been disposed of by last will and testament."
To this petition the defendant, Robert V. Lambert, tendered exceptions of no cause and no right of action. The district court, accepting the allegations of the petition as being true and correct (a copy of the will was not attached), overruled the exceptions.
At the commencement of the trial on the merits (after the filing of an answer and the introduction in evidence of the will) defendant reurged his exceptions and objected to plaintiffs' making proof of the petition's allegations, he contending that the disposition in question was a conjoint legacy and, hence, he had acquired Albert Lambert's portion of the residue by accretion.
The judge ruled "that the exception of no legal right or cause of action be maintained, that further evidence in this suit *Page 640 
be held inadmissible, and that the plaintiffs' petition be dismissed." In making this ruling, as his written reasons for judgment disclose, the judge gave expression to a feeling of duty to follow the last decision of this court on the subject, notwithstanding he entertained the individual opinion that the intention of the testator, under the provisions of the will, was to leave the residue in the proportion of one-half to Robert V. Lambert and one-half to Albert Lambert (a distributive, not a conjoint, legacy).
Plaintiffs are prosecuting this appeal.
As is above indicated, this controversy presents for our determination the question of what the testator intended when he stated: "After all my debts and obligations are paid I leave the residue of my estate to my brothers Robert Vincent Lambert and Albert Lambert share and share alike." In other words, did the testator intend, by that statement, to bequeath the residue to those two brothers conjointly so that should the share of one lapse, either because of death (as did occur here) or otherwise, all of it would accrue or accrete to the survivor? Or did he intend to invest each with a definite part without anticipating a lapsing of either share?
Revised Civil Code, Article 1712, provides: "In the interpretation of acts of last will, the intention of the testator must principally be endeavored to be ascertained, without departing, however, from the *Page 641 
proper signification of the terms of the testament."
To ascertain the intention of the testator here with reference to the controverted clause we are compelled to consider only that clause and to interpret it in the light of those articles of the Revised Civil Code which provide for accretion relative to testamentary dispositions; no other portion of the will furnishes any assistance in determining such intention. The referred to codal provisions are:
Art. 1706 (A similar provision in Code of 1808 as Article 194 and in Code of 1825 as Article 1699, but none in Code Napoleon). "The right of accretion relative to testamentary dispositions, shall no longer subsist, except in the cases provided for in the two following articles."
Art. 1707 (Similar provisions in Codes of 1808 and 1825 and in Code Napoleon, being numbered Articles 195, 1700, and 1044, respectively). "Accretion shall take place for the benefit of the legatees, in case of the legacy being made to the several conjointly.
"The legacy shall be reputed to be made conjointly when it is made by one and the same disposition without the testator's having assigned the part of such [each] colegatee in the thing bequeathed." (Brackets ours).
Art. 1708. "It shall also be reputed to be made conjointly when a thing, not susceptible of being divided without deterioration, *Page 642 
has been given by the same act to several persons, even separately." (This article is inapplicable to the instant case.)
Art. 1709 (Similar provision in Code of 1808 as Article 197 and in Code of 1825 as Article 1702, but none in Code Napoleon). "Except in the cases prescribed in the two preceding articles, every portion of the succession remaining undisposed of, either because the testator has not bequeathed it either to a legatee or to an instituted heir, or because the heir or the legatee has not been able, or has not been willing to accept it, shall devolve upon the legitimate heirs."
These codal provisions have been considered by this court in numerous cases, and also by two of the federal appellate tribunals. The earliest of these was Parkinson v. McDonough, 1826, 4 Mart., N.S., 246, an often cited decision and one that has influenced greatly our subsequent jurisprudence. The will in contest therein declared that, "I will and bequeath to the orphan children of my old friend Godfrey Duher, and which arenow under my charge, and are named Mary, Nancy, James, and Eliza, one share, or one-eighth part of all my property, to beequally divided among them." The plaintiffs (appellants) contended that the doctrine of accretion was applicable to that clause, one of the orphan legatees having died. Prefacing its remarks concerning the disposition the court observed: *Page 643 
"In cases of doubtful or equivocal expressions in testaments, when disputes arise on matters to which they relate, it is a primary duty of the courts of justice to ascertain with all possible precision the intention of the testator, and if it beconsistent with law, to give it effect. * * *" (Italics ours.)
The court then quoted the clause, and concluded, in view of the expressions of fatherly affection therein contained, that the testator intended that the four orphans "alone should take the property bequeathed by it, in exclusion of all others, for their mutual benefit, or, in legal terms, conjointly." Continuing, the opinion stated: "Believing this to have been the intentionof the testator, it remains to inquire whether it be expressedin such a manner as to authorize the court, in pursuance of law,to give it effect." (Italics ours.)
Then, after making reference to the law respecting conjoint legacies (Article 195 of the Code of 1808 which was identical with Revised Civil Code, Article 1707), and after observing that under it the construction most readily to be given to the clause would perhaps be that one-fourth of the one-eighth of the testator's estate was vested in each of the legatees separately, the court gave consideration to the contention of appellants that the phrase "to be equally divided" related only to the manner of executing or carrying into effect the disposition, and was not an assignment of parts or a division of the gift itself. And, *Page 644 
with reference to this contention, the court said: "If the interpretation contended for by the appellants be tolerated bylaw, it will afford the means of giving effect to the intentionof the testator in the present case." (Italics ours.)
Thereafter, in aid of the conclusion already reached that the testator intended to make a conjoint legacy, it adopted the distinction suggested by appellants between a division of the gift itself and a division, operative in the future, of the execution of the disposition; and in doing this it reasoned:
"The distinction between a bequest of a thing to many in equal portions; and one wherein a testator gives a legacy to two or more individuals, to be divided in equal portions, appears at first view extremely subtle and refined. The difference of phraseology in those two modes of bequeathing is so slight as not readily to convey to the mind any difference in ideas, and can only produce this effect by separating the members of the sentence in the latter phrase; in truth to create two distinct sentences, each complete in itself with regard to sense and meaning; the one relating to the disposition of the will, the other to its execution. We might hesitate much in adopting this method of construction, were it not sanctioned by the authorities cited in behalf of the appellants; the doctrine contended for is fully supported by the Commentary of Toullier on the 1044th article of Code Napoleon, *Page 645 
which we have already shown to be precisely similar to that of our own code on the same subject."
This reasoning clearly discloses that had the bequest been in favor of the four orphans "in equal portions" the court would have held it to be a distributive, not a conjoint, legacy. Since, however, the bequest was "to be equally divided," there was afforded the opportunity for giving effect to the intention of the testator, this by means of making a distinction between the two phrases just as Toullier and several of the other French commentators had done.
It was the view of these commentators that if the testator said, "I leave my estate to Peter, Paul, and James in equal portions," there is an assignation of parts which precludes accretion. But if he says "I leave my estate to Peter, Paul, and James, to be divided between them in equal portions," there is no assignment of parts and accretion results. This view was expressed by Toullier, in Droit Civil Francais, vol. 5, p. 690, as follows:
"If the testator unites the legatees in the same phrase, it is to be presumed that he does it but for abbreviation, propter sermonis compendium, and not to give them the right to take the portions which become caducous.
"Nevertheless, it must be distinguished if the assignation of parts is found in the disposition itself, or solely in its execution. In the example thus proposed, `I give *Page 646 
to Peter, Paul, and John the Cornelian estate in equal portions', the distinction and assignation of parts are in the disposition itself; they make a part, they are inseparable in each; thus, in principle, each one has the right only to that portion which is especially assigned to him.
"On the contrary, if it is said `I give to Peter, Paul, and John the Cornelian estate, for to be divided between them in equal portions', they remain conjoints re et verbis in the first member of the phrase, which contains the disposition and which includes, in principle, the destination of the totality in favor of each of the legatees. They have no parts assigned to them save in the second member, which is an accessory phrase united to the first by conjunction (pour) `for', and it is tied on to determine the manner of executing the disposition, without otherwise destroying the rights given in the first member to the legatees through which they have, nevertheless, the right of accretion of the parts which become caducous."
Obviously, the court in the Parkinson case, in carrying out the intention of the testator, reluctantly adopted the French commentator's subtle distinction solely for the purpose of avoiding the consequences of the general rule which prohibited accretion (Art. 194, C.C. of 1808; Art. 1706, R.C.C.) and to bring the clause of the will within the exception that declared a legacy made to several to be conjoint when it contained no assignment of parts (Art. 195, C.C. 1808; Art. 1707, R.C.C.). *Page 647 
The next relevant case in our jurisprudence is Lebeau v. Trudeau, 1855, 10 La.Ann. 164, the will in which stated: "After all my debts paid, my property shall be divided, in equalportions, among the persons hereinafter named (names legatees). I have hereinbefore mentioned the names of the persons to whom I bequeath all my property." (Italics ours.)
After concluding from all of the language of the will that the testator intended to constitute the persons named as conjoint universal legatees and to leave his property to them to the exclusion of all others, the court commented:
"To say that by the failure of the legacy as to any one of these eight beneficiaries thus jointly constituted his universal legatees, any other person than they should profit, is to fly in the face of the testator's clear and unequivocal intention; and surely such a result should not be permitted, unless there be some insuperable provision of law to override that intention. * * *"
Then, to carry out the intention of the testator and to render applicable the exception to the general rule regarding accretion, the court, by a three to two decision, recognized and gave effect to the distinction discussed in the Parkinson case, holding that the words of the testator requiring that the property "shall be divided in equal portions" related merely to the regulation of the distribution of the estate, not to the disposition itself. Thus *Page 648 
remarked the court: "He appears to me, on the contrary, to have called them conjointly to partake equally in the totality of his estate, and has mentioned the equality of their portions for the purpose of regulating the distribution of that totality. They are conjointly his universal legatees."
In Mackie v. Story, 1877, 93 U.S. 589, 23 L.Ed. 986, a Louisiana case, there was presented for interpretation a testamentary disposition reading: "I will and bequeath to Henry C. Story and Benjamin S. Story all properties I die possessed of, to be divided equally between them." (Italics ours.)
Following and quoting from the decisions in Parkinson v. McDonough and Lebeau v. Trudeau (both supra), and recognizing the distinction made in those cases, the U.S. Supreme Court held that the clause contained a conjoint legacy.
The disputed bequest in the will in Succession of Dupuy, 1881, 33 La.Ann. 277, was held to be conjoint, the court citing the Parkinson and Lebeau decisions as authority for the holding. No mention was made, however, of the above discussed distinction. Moreover, the contest was not between legal heirs of the testator and the legatees under the will; it was a proceeding brought by the executors of the succession to compel an adjudicatee at a judicial sale to comply with the terms of the adjudication. *Page 649 
The Federal Circuit Court of Appeals, Fifth Circuit, had before it in 1911 a Louisiana case entitled Waterman v. Canal-Louisiana Bank  Trust Co., 186 F. 71, 72, involving a clause in a will reading: "I will and direct that such residue shall be divided
between the beneficiaries of the charitable bequests heretofore made to various institutions." In interpreting this clause, which it is noticed reads with a future effect, the court first determined from the will as a whole that the testator had in mind the making of a conjoint legacy. Then, with the Parkinson and Trudeau cases as a guide, which were therein cited, quoted from and followed, it set out to and did uphold that intention of the testator, recognizing and employing in doing so the distinction drawn therein.
Succession of Villa, 1913, 132 La. 714, 61 So. 765, concerned a bequest in which the division was made operative in the future on the execution or enjoyment of the disposition, not on the gift itself. Applying the distinction of the earlier cases, the court held that accretion had resulted.
Decided by a division (three judges) of this court in 1924 was Succession of Schonekas, 155 La. 401, 99 So. 345, 346, which involved a will that contained the controverted clause reading:
"`In the event of my death, I give and bequeath unto my daughter Delia Schonekas, wife of Charles B. Kern, and Lillie Schonekas, divorced wife of Herman Roos, *Page 650 
share and share alike, the disposable portion of my estate; * * *'"
It was held that the clause did not provide a conjoint legacy, the court concluding that the expression "share and share alike" was principal and dispositive or a division of the gift itself, not accessorial and regulational or a regulation of the enjoyment of the gift. In reaching this conclusion and holding there were considered, as the opinion discloses, many of the authorities above discussed, especially those in which was adopted the distinction between a division by the testator of the gift itself and that which operates merely in the future on the execution or enjoyment of the bequest.
But the Schonekas case was impliedly overruled in 1928 by the decision in Succession of Wilcox, 165 La. 803, 116 So. 192, 193. In the letter there was considered a clause of a will reading:
"`The remainder of my estate, after the payment of the special legacies hereinabove provided for, I will and bequeath unto my nieces, Blanche Edge, born Williams, wife of J. M. Edge, Margaret Burnet, born Williams, wife of Joe H. Burnet, Mary Jane Russell, born Williams, wife of Wright Russell, and to my nephews, Thomas G. Williams and Willis W. Williams, share and share alike.'"
In holding this to be a conjoint legacy the court said in part:
"It is argued on behalf of the appellees that the universal or residuary legacy was *Page 651 
not a conjoint legacy, but a legacy of one-fifth of the residue of the estate to each of the five legatees named, because of the expression in the will, `share and share alike.' It is said that the meaning and effect of the expression `share and share alike' is the same as if the testatrix had given, in terms, to each one of the five legatees named, separately, one-fifth of the residue of her estate. Our opinion, to the contrary, is that the expression `share and share alike' had no particular reference to the number of the residuary legatees, or to the fractional part which each should receive of the residue of the estate,but meant merely that the residue of the estate should bedivided equally among the residuary legatees, without regard for the number of them." (Italics ours.)
By this language it would seem that recognition was being impliedly given to the distinction drawn by the French commentators and incorporated in our earlier jurisprudence, and that the words "`share and share alike'" were being interpreted as affecting merely a division of the execution or enjoyment of the gift, although the will contained no words providing for a division operative in the future and justifying an interpretation of that kind. Later in the opinion, however, in reference to the Parkinson case, it was said that, "Surely, there is no difference in the meaning between `to be equally divided among them' and `share and share alike'". This indicates a refusal by the court in the Wilcox case to recognize the subtle distinction to which *Page 652 
recognition was given in the former decisions.
The testamentary disposition that formed the basis of the dispute in Succession of Maus, 177 La. 822, 149 So. 466, read:
"`After all debts are paid, I will and bequeath the balance of my estate, if any, to my Dear Mother, and my Dear Sisters, Mrs. Gus F. Heausler, Mrs. L. J. Franz, and Mrs. George McIntyre, share and share alike.'"
The court held that the lapsed legacy there reverted by accretion to the surviving residuary legatees, the author of the opinion commenting:
"It is immaterial in our opinion, that the residuum may be divisible between the universal legatees. The words `share and share alike' and `to be equally divided between them,' when added to a legacy, are terms of similar import, and only express what the law would imply without them. They do not alter the character of the legacy. Succession of Wilcox, 165 La. 803,116 So. 192; Mackie v. Story, 93 U.S. 589, 23 L.Ed. 986."
The language of the last two sentences of the quoted paragraph is taken almost verbatim from Mackie v. Story (U.S. Supreme Court, discussed supra). But when it is read in connection with the context wherein it appears it has a meaning vastly differen from that which its use conveys in the Maus case. In the Mackie case the court's statement that the words "to be equally divided between them" only expresses what *Page 653 
the law would imply without them, had reference to the common law on the subject which then was being distinguished from the civil law. Thus, it was said:
"* * * The civil law does not recognize the common law distinction between joint tenancy and tenancy in common. A gift to two persons jointly [at common law], if it takes effect, inures to their equal benefit without any right of survivorship. If one dies, his share goes to his legal representatives. Hence [at common law], the words `to be divided equally between them' added to such a legacy only expresses what the law would imply without them. They do not alter the character of the legacy; they are only descriptive of it. At the common law, they would have the effect of making it a tenancy in common; but they have no such effect in the civil law. The legacy, if it takes effect in respect to both legatees, will be divisible equally between them in any event.
"But in testamentary dispositions, the civil law does make a distinction between a conjoint legacy and a legacy of separate and distinct shares in the thing bequeathed. Where the whole thing bequeathed is given to two persons, if one of them fails to receive the benefit of the disposition, either because he dies before the testator, or is incapable to take it, or refuses to take it, or because as to him it is revoked, the whole goes to the other legatee by accretion; for the whole was given to both, and it is presumed to be the will of the testator *Page 654 
that he shall not die intestate as to any part, but that the whole shall pass by his will; and this, notwithstanding it may be divisible between the two legatees, if received by both. But where an aliquot part is bequeathed to one, and another aliquot part to another, then they are separate legacies, and that part which is bequeathed to one is not bequeathed to the other; as, if the testator should say, `I give one-half of my bank stock to each of my two sons,' or, `I give my bank stock to my two sons, one-half to each.' Here there is an assignment of parts by the testator himself; and the legacies are separate, and not conjoint." (Brackets ours.)
The court then in the Mackie case proceeded to give effect to the distinction recognized by the French commentators, and also by this court in the Parkinson and Trudeau cases, and it held that the phrase in the will "to be equally divided" constituted merely a regulation as to the disposition of the estate.
What this court did in the Maus case, therefore, was to inject into Louisiana testamentary law some common law principles that are contrary to those enunciated by our Civil Code.
In Succession of Blossom, 194 La. 635, 194 So. 572, 573, the court, without comment, held that the will under consideration contained a conjoint legacy, citing as authority for the holding the Wilcox and Maus decisions. The testament read, with a future operative effect, as follows: *Page 655 
"`I give and bequeath to Annie Baker, my adopted daughter, now at Elwyn, Pa., the usufruct of my property — and at her death I wish this property to be equally divided between Evelyn B. Kern of Toledo, Ohio — and George D. Marshall of Shreveport, Louisiana. * * *'" (Italics ours.)
The latest case in our jurisprudence on the subject of testamentary accretion is Succession of Lacoume, 1944,205 La. 511, 17 So.2d 726, 727, the clause in contest therein reciting:
"`One-third of my estate after paying the bequest to my sister to the children of my deceased son, Charles Lacoume, Jr., to-wit: Louis Lacoume and Hortense Lacoume, wife of Henry Arnold.'"
Louis Lacoume predeceased the testator, leaving three children. Mrs. Hortense Lacoume Arnold contended that the clause contained a conjoint legacy, and that, in as much as there was no assignment of parts as between the colegatees, she acquired by accretion the portion bequeathed to Louis Lacoume. Having concluded from the language of the entire will that the testator intended to divide her estate by roots, the court refused to apply the doctrine of accretion.
It is unnecessary for us to view the instant case, to the consideration of which we return, in the light of the subtle distinction, adopted by some of the French commentators and given effect by this court on numerous occasions, between a division of the gift itself and that pertaining to the execution *Page 656 
or enjoyment of it in the future. Neither are we required to determine now whether or not such a distinction be sound and should be continued in our jurisprudence. The division here (if it be a division) clearly affects the gift itself; there are no words in the will suggestive of any future operation or division. The testator, to repeat the clause in question, stated: "After all my debts and obligations are paid I leave the residue of my estate to my brothers Robert Vincent Lambert and Albert Lambert share and share alike."
As before shown, it is the general rule in Louisiana that the right of accretion relative to testamentary dispositions no longer subsists. R.C.C. Art. 1706. To this general rule only two exceptions are authorized, these being (1) when the bequest is made by one and the same disposition to several conjointly without the testator's having assigned the part of each colegatee in the thing bequeathed (R.C.C. Art. 1707), and (2) when a thing, not susceptible of being divided without deterioration, has been given by the same act to several persons, even separately (R.C.C. Art. 1708). Since all parties concede that the second exception is inapplicable here, there remains for us to determine only whether or not the clause in question comes clearly within the first exception to the general rule. If it does, the lapsed portion of the estate (that bequeathed to Albert Lambert) belongs by reason of accretion to Robert V. Lambert. If it does not, such portion devolves upon *Page 657 
the legal heirs of the testator. R.C.C. Art. 1709.
Unquestionably, had the words "share and share alike" been omitted from the clause a perfect conjoint legacy would have resulted. With that omission there would have existed a bequest made to the brothers conjointly by one and the same disposition without the testator's having assigned the part of each colegatee. The fact is though that these words were included; they followed immediately the disposing language and joined with it to form a complete thought and sentence. Now what was the significance of those words? Were they employed in a meaningless manner and, hence, constituted surplusage? Or were they used advisedly and deliberately in modification and qualification of the disposition made to both brothers.
It is a cardinal rule of testamentary construction that each and every part of the will shall be given effect; no word, phrase or clause shall be declared surplusage if it can be afforded a reasonable and legal interpretation. On this subject we said in Succession of Price, 202 La. 842, 13 So.2d 240, 244, that:
"To determine the intention of the testator the whole will is to be taken into consideration. Every word must be given effect if that can be done without defeating the general purpose of the will which is to be made effective in every reasonable method. Succession of Allen, 48 La.Ann. 1036, 20 So. 193, 55 Am.St.Rep. 295; Gueydan *Page 658 
v. Montagne, 109 La. 38, 33 So. 61; Succession of Fath,144 La. 463, 80 So. 659. No part of the testament should be rejected, except that which the law makes it necessary to reject. Succession of La Barre, 179 La. 45, 46, 153 So. 15."
In the popular and ordinary sense, the phrase "share and share alike" means in equal shares or proportions. Such is the definition given it in Webster's New International Dictionary, Second Edition, as well as in both Black's and Bouvier's Law Dictionaries. If then the expression signifies an equal division the using of it in a conversation or in a writing is to apportion one-half to each where two persons are concerned, one-third to each if there are three, one-fourth to each if there are four, and so on. Thus, if a mother says to her three children, "I give to all of you this pie share and share alike", certainly each child is entitled to receive a definite one-third of it.
By giving effect, therefore, to all of the words of the will in question as must be done, especially those in the controversial clause, and by interpreting them reasonably using their popular and ordinary meaning, the conclusion is inescapable that the testator when employing the phrase "share and share alike" deliberately and definitely divided the residue of the estate between his brothers, Albert and Robert Lambert, leaving it to them in the proportion of one-half to each; he, in other words, assigned the part of each colegatee *Page 659 
in the thing bequeathed. It follows logically that the legacy is not governed by the above discussed exception (R.C.C. Art. 1707) to the general rule respecting testamentary accretion (R.C.C. Art. 1706), and that the lapsed portion bequeathed to Albert Lambert devolves upon the legitimate heirs of the testator (R.C.C. Art. 1709).
To reach a contrary conclusion, that is that the testator did not assign the part of each colegatee, is to disregard or to delete from the will the "share and share alike" phrase in contravention of the above mentioned cardinal rule of testamentary interpretation. Such was the effect of the decisions in Succession of Wilcox and Succession of Maus, discussed supra; and they, being at variance with our holding herein, are now overruled.
It is argued in the brief of defense counsel that:
"There can be no doubt but that since the decisions in the Wilcox and Maus cases, there have been numerous titles determined by adherence to those authorities. For this Court now to upset that jurisprudence would render those titles insecure and would result in a flood of litigation. * *"
The answer to that argument is that all persons who have taken title to succession property relying on the overruled decisions will be unaffected by the change. They have vested rights which can not be disturbed. They are protected under the law in effect at the time of the vesting of their interests. It was appropriately *Page 660 
said in Norton v. Crescent City Ice Manufacturing Company, Inc.,178 La. 135, 150 So. 855, 858, that, "As a general rule, the law as construed in the last decision operates both prospectively and retrospectively, except that it will not be permitted todisturb vested rights." And this court has recognized the principle that a statute which ordinarily operates retrospectively will not be given that effect so as to impair the obligations of contracts or disturb vested rights. Shreveport Long Leaf Lumber Company, Inc., v. Wilson et al.,195 La. 814, 197 So. 566. The same principle, by analogy, is applicable to changes brought about through judicial decrees. (Italics ours.)
Those who may receive under a future will — prospective legatees — have no vested rights in the estate concerned. The interests of beneficiaries under a will do not vest until after the death of the testator.
For the reasons assigned the judgment appealed from is reversed and set aside, the exceptions of no right and no cause of action are overruled, and the case is remanded to the district court for further proceedings according to law and consistent with the views herein expressed. Costs of this appeal shall be paid by defendant; all other costs shall await the final determination of the litigation.